DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant argues against the 35 USC 112a rejection against claim 5. Applicant argues “The Office Action stats {sic} that it is understood that the subject of identification is the terminal, and contends that, since the number of bearers that can be allocated is determined only by the server, expressing that the number of bearers as determined by the terminal lacks support in the specification. 
However, as conceded by the Office Action, the description of Fig. 4 discloses that determining the number of allocatable bearers is performed by the server. The corresponding terminal operation is shown in Fig. 11. It can be inferred that the terminal 
The Examiner respectfully disagrees. The disclosure relied upon by the applicant does not provide the support required to show that applicant had possession of the invention. The applicant relies upon step 1120 of figure 11 and the corresponding disclosure in the specification (i.e. paragraph 0136) filed on 06/08/2018. However step 1120 only states that a determination is made whether a service can be provided in based on a notification message. The corresponding disclosure, namely 0136, simply states the limitations of the terminal in performing services. The terminal is only able to determine whether a new service can be provided. However, nothing is stated either explicitly nor implicitly regarding the terminal’s ability to determine a number of allocable bearers in any way, shape or form. Hence, the 35 USC 112a rejection against claim 5 is maintained.
Applicant argues against the 35 USC 112a rejection against claim 10. The applicant states that “flow control” is provided in paragraph 0170 and 0173. The Examiner respectfully disagrees. The term “flow control” is nowhere to be found in the specification. However, support for the term of “floor control” is provided. Floor control is not the same as flow control. Floor control refers to which user/subscriber has control of the resource. Floor control allows users of networked multimedia applications to share resources such as remote devices, distributed data sets, telepointers, or continuous media such as video and audio without access conflicts. Floors are temporary 
Applicant argues against the 35 USC 112b rejection of claim 37. The applicant argues that “the assertion in the Office Action that “[t]his claim that the same maximum number is related to a number of services as well as a bearers finds no true support in the specification” is incorrect” and states that the maximum number is associated with a terminal capability.
The Examiner respectfully disagrees. Claim 5 states that the maximum number is regarding the number of allocable bearers but claim 5 does not state that the maximum number is a terminal capability or whether the maximum allocable bearers is a terminal capability. The specification does not disclose terminal capability to be the same as a maximum number of allocable bearers. The applicant is conflating the idea of the number of services supported by a terminal to be equivalent to the number of allocable bearers. These two ideas are different since nothing in the specification states that the number of services is the same as the maximum number of allocable bearers. 
The applicant argues that the combination of Brewer and Jeong does not teach or suggest the amendments to the claims. The Examiner respectfully disagrees. See the rejection below for new citations and understanding of the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims contain the amended limitation of “terminating a service based on identifying that a number of bearer of the at least one service being provided to the terminal reaches a maximum number; wherein the maximum number is associated with a number of allocable bearers” without support from the original disclosure. The specification discloses that the allocable number of bearers is determined by a server, but the specification does not disclose a terminal, i.e. a mobile phone making that determination. 
Claim 10 contains the limitation “wherein a flow control is used in a group call”, without support from the original disclosure. Conventionally flow control is understood in 
+*+*+*+*+*+*+**+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*+*

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 10, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the claimed invention are not clear and hence the claims are indefinite. The language of the claim was given a broadest reasonable interpretation. The boundaries of the protected subject matter are not clearly delineated and the scope is unclear. Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. (See MPEP 2173.02). Claim 37 recites that the maximum number is associated with a capability of the terminal. Where the ability to have multiple allocable bearers can be claimed as a capability, but the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5, 6, 10, 19, 22, 25, 27, 31, 32, and 36-44  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100016008 herein Brewer in view of US 20150098321 herein Jeong.
Claim 5, Brewer discloses a method (Title, Method) performed by a terminal, the method comprising: 
receiving a notification message for a mission critical push to talk (MCPTT) service from a MCPTT server (0044, receiving an announcement for a new priority communication; 0035-0039, emergency communications; 0048, announcement received for a PTT, thus a server) while at least one service is being provided to the terminal (0044, 0048, determining priority between current communication and announced communication);
determining whether to terminate a non-MC-PTT service of the at least one service being provided to the terminal (0048, selecting a service to drop for the incoming PTT session after looking at a priority table; 0044, 0048, being a lower priority); 
transmitting a setup message for the MCPTT service to the MCPTT server, based on identifying that the non-MCPTT service is terminated (Fig. 6: 510, Dropping current communication; Fig. 6: 504, Sending available message to server; 0043, ready signal to receive the incoming priority communication);
determining low priority non-MCPTT service of the at least one service being provided to the terminal, based on identifying that the non-MCPTT service is not terminated (0049, Fig. 6: 506, accessing a priority list based on being engaged in a current communication), and 
terminating the low priority non-MCPTT service, based on determining that a priority of the low priority non-MCPTT service is lower than a priority of the MCPTT service (0049, Fig. 6: 506, terminating the group/voice call in favor of a higher priority call).
Brewer may not explicitly disclose terminating a service based on identifying that a number of bearer of the at least one service being provided to the terminal reaches a maximum number; wherein the maximum number is associated with a number of allocable bearers.
Jeong discloses terminating a service based on identifying that a number of bearer of the at least one service being provided to the terminal reaches a maximum number (0068, releasing active bearers, i.e. service providing bearers, when a maximum number of bearers is reached); wherein the maximum number is associated with a number of allocable bearers (0068). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer to include determining a number of allocable bearers as taught by Jeong so as to not aggravate network congestion (0013).

(Fig. 6: 506, 508); and terminating the non-MCPTT service which is one of the at least one service based on the priority information (Fig. 6: 510, 504). 

Claim 10, Brewer discloses displaying a user interface (UI) including information regarding the at least one service being provided to the terminal (0037, video streaming); and in response to detecting a first input for a service on the UI, displaying information on [[the]]a service among the at least one service being provided to the terminal (0037); and in response to detecting a second input for the service on the UI, terminating the service (0044-0048), wherein a flow control is used in a group call, and wherein the information regarding the service includes whether a user of the terminal is interested in a group of the service and information on a right to speak when the group call is being performed (0048).

Claim 19, as analyzed with respect to the limitations as discussed in claim 5.
Claim 22, as analyzed with respect to the limitations as discussed in claim 6.
Claim 25, as analyzed with respect to the limitations as discussed in claim 10.

Claim 27, Brewer discloses a mission critical push to talk (MCPTT) server (0006-0007, PTT server), the MCPTT server comprising: 
(0007, since server thus transceiver); and at least one processor operably coupled to the at least one transceiver (Fig. 2: Group Communication Servers thus processor and PDSN, thus transceiver), configured to: receive, from another device, a request for providing a [[first]] MCPTT service to a terminal while at least one service is being provided to the terminal (0006-0007, call from chief, 0044, 0048, determining priority between current communication and announced communication); 
terminate a non-MCPTT service of the at least one service being provided to the terminal (0048, dropping a service for the incoming PTT session; 0044, 0048, being a lower priority); and 
transmit a setup message for the MCPTT service to the terminal, based on identifying that the non-MCPTT  service is terminated (Fig. 6: 510, Dropping current communication; Fig. 6: 504, Sending available message to server; 0043, ready signal to receive the incoming priority communication).
Brewer may not explicitly disclose terminating a service based on identifying that a number of bearer of the at least one service being provided to the terminal reaches a maximum number and wherein the maximum number is associated with a number of allocable bearers.
Jeong discloses terminating a service based on identifying that a number of bearer of the at least one service being provided to the terminal reaches a maximum number (0068, releasing active bearers, i.e. service providing bearers, when a maximum number of bearers is reached); wherein the maximum number is associated with a number of allocable bearers (0068). Therefore, it would have been (0013).

Claim 31, as analyzed with respect to the limitations as discussed in claim 6.

Claim 32, as analyzed with respect to the limitations as discussed in claim 27.
Claim 36, as analyzed with respect to the limitations as discussed in claim 6.

Claim 37, Brewer discloses wherein: the maximum number is associated with a capability of the terminal (0023, 0036, 0039), and the terminal supports a MCPTT service and the MCPTT service comprises a MCPTT voice service (0043).

Claim 38, Brewer discloses wherein the maximum number is associated with a maximum number of simultaneous private calls or a maximum number of simultaneous group calls (0023).

Claim 39, as analyzed with respect to the limitations as discussed in claim 37.
Claim 40, as analyzed with respect to the limitations as discussed in claim 38.
Claim 41, as analyzed with respect to the limitations as discussed in claim 37.
Claim 42, as analyzed with respect to the limitations as discussed in claim 38.
Claim 43, as analyzed with respect to the limitations as discussed in claim 37.
Claim 44, as analyzed with respect to the limitations as discussed in claim 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.